DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 25-28
The following claim(s) is/are amended: -
The following claim(s) is/are new: 25-28
The following claim(s) is/are cancelled: 1-24
Claim(s) 25-28 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant’s arguments filed in the amendment filed 3/21/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 25-28 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Much of Claims 25-28 are unsupported new matter. Examiner required Applicant to provide support for all of the features and Applicant responded in Remarks, 3/21/2022. The claims constitute new matter for the reasons below. All references are to the publication.
In Claim 25, “a first component practice mediation server (PMS)” is claimed. There is no support in the specification for the claimed subject matter. A Practice Mediation Server is never mentioned. Applicant asserts Spec, paras. 2, 70 and 136 disclose the feature, together with the fact that a “public” server is known and the words “practice” and “mediation” appear 18x and 3x in the specification. Instead, para. 2 simply states that telemedicine occurs. para. 70 discloses a Public-Multi-Purpose-Server which Applicant asserts is well-known. Para. 136 states that the system uses a scalable, peer-peer social network system that mediates new clients new practices and provides teleconsult service administrators tools to integrate new services.
In Claim 25, “a distributed practice mediation subsystem” is claimed. There is no support in the specification for the claimed subject matter. “Practice Mediation” is never mentioned, and subsystems are only referred to in the context of “central server subsystems.” Applicant cites no support for the claim language.
In Claim 25, “a federated telecommunication network of multiple social network domains” is claimed. There is no support in the specification for the claimed subject matter. “Federated” is 
In Claim 25, “wherein each social network domain comprising at least one or more of the component practice mediation servers” is claimed. There is no support in the specification for the claimed subject matter. There is no disclosure of the practice mediation servers, and there is no disclosure of any particular device being necessary in each domain. Applicant asserts Spec, Fig. 7 and paras. 15, 126-128 disclose the feature. Instead, para. 15 discloses that physicians in a first social network can consult with another provider in a second social network. Fig. 7 and paras. 126-128 disclose “workflow to resolve a consult” by extracting data in a first social network and sending it to a second social network.
In Claim 25, “a common federated policy” is claimed. There is no support in the specification for the claimed subject matter. “Policy” is only mentioned twice (paras. 134-135) and neither time refers to a common or a federated policy. Applicant asserts Spec, paras. 2 and 14 disclose the feature. Instead, para. 2 simply states that telemedicine occurs. Para. 14 states that the instant invention has advantages such as adaptability of new equipment and the ability to scale. Applicant argues that the common federated policy is federal policy put out by National Institutes of Health (NIH). NIH is not disclosed in the specification.
In Claim 25, “distributable codeset for…managing workflow case sessions involving [users and users’ processing supporting servers] as workflow participants [] wherein the distributable codeset is embedded within the first PMS, or distributed in the distributed practice mediation subsystem” is claimed. There is no support in the specification for the claimed subject matter. Applicant asserts Spec, paras. 2 and 14 disclose the feature. Instead, para. 2 simply states that 
In Claim 25, “wherein the distributable codeset is embedded within the first PMS or distributed in the distributed practice mediation subsystem” is claimed. There is no support in the specification for the claimed subject matter. Neither the PMS nor the distributed practice mediation subsystem are disclosed, as above. Further, there is no disclosure that code is either embedded or distributed. Embedding is only discussed with respect to tags. Applicant cites no support for the claim language.
In Claim 25, “code to perform notifying, announcing changes to the privilege profile of a workflow peer and the operable actions due to these changes per role-based policy” is claimed. There is no support in the specification for the claimed subject matter. While there are numerous citations to notifying and announcing, nothing in the specification couples notifying and announcing to “changes to a privilege profile [] and the operable actions due to these changes.” Applicant cites no support for the claim language.
In Claim 25, “code to orchestrate orchestration data” is claimed. There is no support in the specification for the claimed subject matter. Applicant cites to para. 15 as support. Para. 15 does not mention anything about orchestrating orchestration data and instead discusses an example scenario of a physician consulting a specialist.
In Claim 25, “wherein the historical conferencing orchestration comprise the schedule times, the outcomes, and the set of all predetermined identities of participants (IDs), all their predetermined addressing-mode-identifications (ADMs), and all predetermined communication methods (COMMs) and parameters in a conference to communicate between the workflow peers” is claimed. There is no support in the specification for the claimed subject 
In Claim 25, “code to save the historical conferencing orchestration data…so that the historical conferencing orchestration data can be quickly applied to solve future workflow orchestractions” is claimed. There is no support in the specification for the claimed subject matter. Saving is not discussed in any form, let alone saving to allow for quick application. Applicant cites no support for the claim language.
In Claim 25, “a coupling to a first Practice Social Server” is claimed. There is no support in the specification for the claimed subject matter. A practice social server is never disclosed. Applicant cites to Spec, para. 62 for support, together with the fact that “the PSs server is publicly known” and that practice is referred to 18 times in the document. That is not support for a practice social server.
In Claim 25, “code for receiving via the first PSS a request to process a first workflow case session from a requestor peer, wherein the first workflow case session request contains the original identity and addressing-mode-identification of the first requestor peer as well of other first direct session peers, and the original first session-communication-methods-and-parameters to command and control the media protocols, according to a first workflow practice policy while execute the first workflow case session request” is claimed. There is no support in the specification for the claimed subject matter. The usage of the word “original” in the specification only refers to returning data to the original requestor, not a statement that the 
In Claim 25, “code to validate the identification of the first requestor peer according to the first workflow practice policy” is claimed. There is no support in the specification for the claimed subject matter. As stated above, policy is only mentioned twice and with respect to closing cases, not verifying based upon the policy. Applicant cites no support for the claim language.
In Claim 25, “code for obtaining a first accrual set of orchestratable IDs, ADMs, and COMMs by: extracting the identity and addressing-mode-identification…extracting the original first session-communication-methods-and-parameters…determining for extracting further the original identity…determining for extracting further the original ession-communication-methods-and-parameters…” is claimed. There is no support in the specification for the claimed subject matter. For the reasons above, ADM is not possessed. While para. 127 does broadly state that the first social network consultation domain can extract “all or a portion of the submittal” there is no support for extracting the combination of items 
In Claim 25, “if there exists the first workflow practice case and if there is a first matched variant of the first PMS suitable for additional processing, processing the matched variant PMS’s codeset for accumulating additional IDs, ADMs, and COMMs into the accrual set, per variant PMS processing policy” is claimed. There is no support in the specification for the claimed subject matter. As stated above, policy is only mentioned twice and with respect to closing cases. There is no disclosure of a “variant” policy, nor any actions taken upon it, conditionally or otherwise. Applicant cites no support for the claim language.
In Claim 25, “code to manage the first workflow practice case and its relevant conference segments to the social media content and/or analysis servers after the first cases session conference is rendered” is claimed. There is no support in the specification for the claimed subject matter. Applicant cites no support for the claim language.
Claim 26 is new matter. There is no support in the specification for the claimed subject matter. As stated above, there is no support for “the accumulation of additional IDs, ADMs and COMMs” so there is no support for altering or modifying it. Further there is no support for “wherein additional workflow peers are determined to be involved and present for case session conferencing, and additional social media content and/or analysis servers are determined to be required per case submittal and/or resolution policy.” Applicant cites Spec, para. 104 for support. Para. 104 simply states that all of the systems or devices “are required to be logged in to the PMs system before additional processing.”
Claim 27 is new matter. There is no support in the specification for the claimed subject matter. As stated above, there is no support for “the accumulation of additional IDs, ADMs 
Claim 28 is new matter. There is no support in the specification for the claimed subject matter. As stated above, there is no support for “the accumulation of additional IDs, ADMs and COMMs” so there is no support for altering or modifying it. Further there is no support for “wherein the code supports additional foreign language media servers, additional foreign space network entities including extractor entities, pathway entities, and adapter entities, to be involved and present for foreign space case importing or exporting.” Applicant cites Spec, para. 56, 137-138, and Figs. 7-8 for support. While para. 56 does include “code for adapting a case in a foreign space into local data store ready for consult” and para. 136 does say “The system can convert cases in one language to another language and updates the consultation domain,” no language supports “foreign language media servers” “extractor entities” “pathway entities” or “adapter entities…for foreign space case importing or exporting.”
Claim(s) 25-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
In Claim 25, the claim includes “distributable codeset for users and users’ processing supporting server to register as workflow practice users, and for managing workflow cases session involving them as workflow participants, aka workflow peers.” It is unclear if “aka workflow peers” refers to users, users’ supporting server, registered servers, registered users, or workflow participants in a workflow case session.
In Claim 25, “wherein the historical conferencing orchestration comprise the schedule times, the outcomes, and the set of all predetermined identities of participants (IDs), all their predetermined addressing-mode-identifications (ADMs), and all predetermined communication methods (COMMs) and parameters in a conference to communicate between the workflow peers” is claimed. It is unclear what acts comprise any of these functions. See MPEP 2173.05(g).
In Claim 25, “code to save the historical conferencing orchestration data…so that the historical conferencing orchestration data can be quickly applied to solve future workflow orchestractions” is claimed. It is unclear whether the “so that the…” language constitutes an actual claim limitation or prolix. If the language is prolix Examiner requires that it be removed. If the language is an actual claim limitation, the language is further indefinite because the term “quickly” is relative and therefore indefinite, and because the specification is unclear about what step or structure constitutes a save that allows for “quick application.” See MPEP 2173.05(g).
In Claim 25, “a coupling of or an embedding to at least first component practice social server…for mediating the inbound requests and for further processing the outbound replies to the request to render the workflow cases“ is indefinite. It is unclear if this is actual claim 
In Claim 25, the claim includes “a practice social server (PSS)” and “a first component practice mediation server (PMS)” it is unclear what qualities render these servers unique from general servers.
In Claim 25, “if there is a first matched variant of the first PMS suitable for additional processing” language is indefinite because it is unclear what constitutes “suitable for additional processing.”
In Claim 26, the claim includes “and additional social media content and/or analysis servers as determined to be required per case submittal and/or resolution policy.” It is unclear what the policy contains or how it translates the policy into a conclusion that social media content or analysis servers are required. In other words, it is unclear how the system “determines [servers] to be required.”
In Claim 28, it is unclear what the boundary of “additional foreign space network entities” are. Further, it is unclear what the boundary of pathway and adapter entities are.
There is insufficient antecedent basis in the following claim(s) for the limitation(s) enumerated below:
Claim(s) 25 recites the limitation "the historical conferencing orchestration data.”  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 25 recites the limitation "the operable actions due to these changes per role-based policy.”  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 25 recites the limitation "the schedule times, the outcomes, and the set of all predetermined identities of participants.”  There is insufficient antecedent basis for this 
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Remarks
Examiner begins by supplementing the record. The original claimset had 18 claims, which Examiner made a restriction requirement to. Applicant elected Claims 11-16 for prosecution. After a Non-Final rejection Applicant-Inventor largely started acting as his own counsel, and submitted an amendment that was largely barred because it was directed to nonelected subject matter, see Final, 7/21/2021, pgs. 13-16. Following the Final, there were several interviews where Applicant was adamant about getting this subject matter back into the claims. Examiner relented, and following the RCE of 10/12/2021 treated some nonelected subject matter on the merits, issuing a Non-Final (12/23/2021) that was entirely based on 112 rejections as being new matter or indefinite.
Applicant now amends, cancelling all previous claims and submitting new subject matter that for the very first time uses terms like practice mediation server, addressing-mode-identifications, etc. This amendment is again an election-by-original-presentation situation, and frankly the proper thing for Examiner to do is strike it. Examiner will again relent, but states for the record that this is the last time. Applicant is entitled to essentially act pro se if he wishes, but a pro se is still subject to the examination procedures and requirements of the Office.
In the recent series of interviews, Examiner explained to Applicant how claims must be Final, pg. 13, discussing Remarks, 6/302021, pg. 2). In light of this ongoing concern, Examiner requested that Applicant point to all of the support for newly amended limitations. Applicant responded accordingly.
Examiner highlights some notable responses as relevant to how Examiner has chosen to respond to this claimset.
At Remarks, pg. 2, Applicant cites Spec, paras. 2, 70 and 136 for the limitation “Practice Mediation Server.” Applicant appears to acknowledge that Practice Mediation Server does not exist in the current Specification, and that the specification instead discloses a “Public-multi-purpose-server.” (Spec, para. 70) Applicant does not argue that one of skill would construe “Public Multi-Purpose” as “Practice Mediation” as the same thing, and obviously “Public Multi-Purpose” does not mean the same thing as “Practice Mediation.” Instead, Applicant states that “It is already known that the PMs is publicly known,” and that instead “the word ‘practice’ is used 18x times in the document,” and “the terms ‘mediation’ and ‘mediate’ are used 3x times.”
Examiner fails to see how 18 uses of the word practice and 3 uses of mediate over the use of the whole document lead to a conclusion that Applicant has a “Practice Mediation Server.” The way one of skill would know that Applicant has a Practice Mediation Server would be to call it a Practice Mediation Server. The specification twice refers to a “mediation gateway” (paras. 14, 36) and only reference to the entire system as “mediates the new clients’ new practices and provides teleconsult service administrators the tolls they need to gradually and effectively integrate new teleconsult service alongside with already available services.” There does not appear to be a pairing Original Claim 1). Applicant advances no logic for why one of skill would view the server as a Practice Mediation Server rather than, for example, a multi-media server.
Imagine the position of one of skill reading this document, the instant Remarks, and the new Claim 25. They see a claim involving a Practice Mediation Server. The Specification does not include a practice mediation server. But it does include a Public-Multi-Purpose-Server. But then the Remarks state that with respect to the Public-Multi-Purpose-Server “it is already well-known that the [Public-Multi-Purpose-Server] is well known…” So if the Practice Mediation Server is new but the Public-Multi-Purpose-Server is old, where does one find out what features are in the Mediation Server that are not in the Multipurpose Server? Applicant cites paras. 2, 70 and 136. Para. 2 talks about telemedicine in general. Para. 70 discloses the Public-Multi-Purpose-Server (which Applicant says is old). In para. 136 Applicant highlights that the system uses a “scalable, peer-peer social network system architecture with distributable servers” (Emphasis Applicant’s). But those are statements of a system (“system architecture”, “distributable servers”) not a statement of what makes Practice Mediation Server different from a Public-Multi-Purpose-Server. So how does one of skill know what type of server they can or cannot use without infringing the claims? And, more importantly for the instant proceedings, how is Examiner supposed to search this? Applicant admitted a Public-Multi-Purpose-Server is old, but claims the Practice Mediation Server is new, so what does Examiner have to show existed in the prior art in order to prove that the claimed PMS was obvious at the time of filing?
We then move on to the second set of citations. This is support for the words “wherein each social network domain comprising at least one or more of the component practice mediation Remarks, pg. 2) Here Applicant cites para. 15, highlighting as follows: “…instant diagnosis, instant correction or long-term (historically repetitive) training/tutoring/rehabilitating (comprising of 3 long-term lateral same-level types, one for each of 3 long-term consult domains of training & tutoring & rehabilitating, in combination with two other lateral instant types, one for each of 2 instant consult domains of diagnosis and correction, all 5 lateral same-level consult domains at the same hierarchy level of a long-term rehab federated system, commonly observed and regulated in healthcare industry)…” Examiner does not see how that highlighting has anything to do with a social network domain comprising at least one or more of the component practice mediation servers. But further, are these terms (“instant diagnosis, instant correction or long-term (historically repetitive)”) what make something a practice mediation server? The specification does not say.
Applicant then cites Fig. 7 and paras. 126-128. Those paragraphs do not use the word federated, but Applicant inserts it in parenthesis. Examiner takes the multiple insertions in parenthesis as what Applicant views as being how one of skill would interpret what was textually disclosed. Examiner thinks it is apparent that it simply is not true. For example, Examiner can certainly believe that a doctor may consult a specialist. But Examiner fails to see how these constitute different social network domains, or what technical problems arise between computers in order for those domains to be federated, or what solution is being made to overcome those problems. “Federated” implies that there are different systems that would otherwise be incompatible, that were or are being made compatible. All paras. 126-128 state is that information that is submitted to one computer is extracted and sent to another computer.
Applicant then turns to “a common federated policy” and states that it is commonly known that the NIH sets down inter-state federated policy for medicine. NIH is not disclosed in the 
These three paragraphs are representative of the remaining ones: Applicant routinely points to disparate sections of the specification, adds words that aren’t there, and stretches the meaning of the words that are in order to find support that simply does not exist. Further, at one point, Applicant uses parenthesis to double the length of a background paragraph describing the work of another as support for what this invention currently claims. (See Remarks, pg. 4, citing an expanded paragraph 8, which in turn cites US Pat. 6820057 to Loch et al.).
The instant claimset has little bearing on what was actually filed. Instead Applicant takes examples and differently-scope language and simply whole-cloth reinvents it as different language resulting in a different scope. Unsurprisingly, that results in one of ordinary skill at the critical date not recognizing that Applicant possessed the claimed invention and finding many of the terms indefinite. Examiner makes multiple 112a and 112b rejections.
In light of the fact that Applicant relies upon the work of another to support the instant claim, Examiner believes that the instant claimset is almost certainly obvious over the prior publications in this family because Applicant is not entitled to their filing dates. To be clear – there likely is a proper 103 rejection based upon Vuong (US Pub. 2015/0120827) in view of Loch (US Pat. 6,820,057), especially in light of Applicant’s admissions and citations in the Remarks. But the numerous 112a and 112b rejections above make that mapping impossible. Examiner simply supplements the record.
All claims are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449